Exhibit 10.29
 
PROMISSORY NOTE
 
FOR VALUE RECEIVED, and subject to the terms and conditions set forth herein,
CleanTech Innovations, Inc., a Nevada corporation listed on the NASDAQ Stock
Market, which wholly owns its operating entities in the People’s Republic of
China (“China”), with its principal executive offices located at C District,
Maoshan Industry Park, Tieling Economic Development Zone, Tieling, Liaoning
Province, China 112616 (the “Borrower”), hereby unconditionally promises to pay
to the order of NYGG (Asia) Ltd., a British Virgin Islands company with an
address of 12th Floor Ruttonjee House, 11 Duddell Street, Central, Hong Kong
(together with its successors, representatives, and permitted assigns, and
designees the “Noteholder,” and together with the Borrower, the “Parties” and
each a “Party”), the aggregate of such amounts the Noteholder has disbursed to
the Borrower pursuant to Section 2.2, together with all accrued interest thereon
and all other amounts owed to Noteholder by Borrower as provided in this
Promissory Note (this “Note”).
 
WHEREAS, the Parties agree that this Note and Advances made hereunder are being
executed, at the request of the Borrower, and the Borrower represents and
warrants that Borrower has obtained the full consent and approval with respect
to this Note from (1) each director serving on the Borrower’s Board of
Directors; (2) the holders of at least a majority (51%) of the Borrower’s issued
and outstanding capital stock having the right to vote on such matters; and
(3) Borrower’s senior management team led by its Chairman and CEO, Bei Lu, for
the specific purpose of funding the Borrower so that it can retain attorneys and
other professionals to recover damages and punitive damages from NASDAQ Stock
Market and others whose wrongful acts have severely harmed the Borrower and its
creditors and shareholders, so that the Borrower can repay this Note and all
amounts due under the $10 million Promissory Note issued by the Borrower to the
Noteholder on December 13, 2010, as amended (the “2010 Note”), which 2010 Note
is now in a continuing default, with an outstanding unpaid balance as of
August 13, 2013 of at least Chinese currency (RMB) of RMB 68,830,000 yuan); and
also obtaining compensation for the shareholders of the Borrower for damage they
have suffered from the wrongful delisting by the NASDAQ Stock Market, and
compensating the Borrower for damage to it.
 
 
1

--------------------------------------------------------------------------------

 
 
WHEREAS, the Parties understand that the Borrower is in default on the
December 13, 2010 Note which has not been waived and nothing in this Note shall
constitute a waiver of such default.
 
NOW, THEREFORE, the Parties agree as follows:
 
1. Definitions.  Capitalized terms used herein shall have the meanings set forth
in this Section 1.
 
“2010 Borrower Entities” has the meaning set forth in Section 6.8.
 
“2010 Loan” has the meaning set forth in Section 6.8.
 
“2010 Note” has the meaning set forth in the recitals above.
 
“Advance” means each disbursement made by the Noteholder to the Borrower
pursuant to Section 2.2.
 
“Affiliate” means, as to any specified Person (i) any Person that, directly or
indirectly, through one or more intermediaries, is in control of, is controlled
by, or is under common control with such specified Person; (ii) any director,
manager, member, officer, partner, trustee or employee of such specified Person;
and (iii) any ancestor, friends or associates, spouse or family member, whether
by blood or marriage, of any of the foregoing Persons, or any trust for the
primary benefit of such Persons. For purposes of this definition, “control” of a
Person means the power, directly or indirectly, either to (a) vote fifty percent
(50%) or more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of such Person or (b) direct
or cause the direction of the management and policies of such Person, whether by
contract or otherwise.
 
“Applicable Rate” means a rate of interest equal to three percent (3%) per annum
during the first six (6) months following each Advance, and zero percent (0%)
thereafter.
 
“Borrower” has the meaning set forth in the introductory paragraph.
 
“Borrowing Notice” has the meaning set forth in Section 2.2.
 
 
2

--------------------------------------------------------------------------------

 
 
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by Law to close.
 
“Damages” has the meaning set forth in Section 11.
 
“Debt” of the Borrower means all (a) indebtedness for borrowed money;
(b) obligations for the deferred purchase price of property or services, except
unsecured trade payables arising in the ordinary course of business;
(c) obligations evidenced by notes, bonds, debentures or other similar
instruments; (d) obligations as lessee under capital leases; (e) obligations in
respect of any interest rate swaps, currency exchange agreements, commodity
swaps, caps, collar agreements or similar arrangements entered into by the
Borrower providing for protection against fluctuations in interest rates,
currency exchange rates or commodity prices or the exchange of nominal interest
obligations, either generally or under specific contingencies; (f) obligations
under acceptance facilities and letters of credit; (g) guaranties, endorsements
(other than for collection or deposit in the ordinary course of business), and
other contingent obligations to purchase, to provide funds for payment, to
supply funds to invest in any Person, or otherwise to assure a creditor against
loss, in each case, in respect of indebtedness described in clauses (a) through
(f) of a Person other than the Borrower; and (h) indebtedness described in
clauses (a) through (g) of any Person other than Borrower secured by any Lien on
any asset of the Borrower, whether or not such indebtedness has been assumed by
the Borrower.
 
“Default” means any of the events specified in Section 9 which constitutes an
Event of Default or which, upon the giving of notice, the lapse of time, or both
pursuant to Section 9 would, unless cured or waived, become an Event of Default.
 
“Default Rate” means a rate of interest equal to twenty four percent (24%) per
annum.
 
“Escrow Agent” means Holland & Knight, LLP, and any successor escrow agent
thereto.
 
“Escrow Agreement” means that certain Escrow Agreement dated as of the date
hereof, by and between the Borrower, the Noteholder and Holland & Knight LLP, as
escrow agent, as the same may be amended, restated, supplemented or otherwise
modified from time to time in accordance with its terms.
 
 
3

--------------------------------------------------------------------------------

 
 
“Event of Default” has the meaning set forth in Section 9.
 
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.
 
“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions.
 
“Interest Payment Date” means the first day of each month in a calendar year
during which any amounts are outstanding under this Note, commencing on the
first such date to occur after the execution of this Note.
 
“Law” as to any Person, means any law (including common law), statute,
ordinance, treaty, rule, regulation, policy or requirement of any Governmental
Authority and authoritative interpretations thereon, whether now or hereafter in
effect, in each case, applicable to or binding on such Person or any of its
properties or to which such Person or any of its properties is subject.
 
“Lien” means any mortgage, pledge, hypothecation, encumbrance, lien, charge or
other security interest.
 
“Loan” has the meaning set forth in Section 2.1.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of the Borrower; (b) the validity or
enforceability of this Note; (c) the rights or remedies of the Noteholder
hereunder; or (e) the Borrower’s ability to perform any of its payment
obligations hereunder.
 
 
4

--------------------------------------------------------------------------------

 
 
“Maturity Date” means the earlier of (a) the date on which all amounts under
this Note shall become due and payable pursuant to Section 10; and (b) the date
on which the Noteholder elects in writing to terminate its obligation to make
Advances to the Borrower and demand payment of all amounts owed by the Borrower
to the Noteholder hereunder.
 
“NASDAQ Delisting” has the meaning set forth in Section 7.6.
 
“Note” has the meaning set forth in the introductory paragraph.
 
“Noteholder” has the meaning set forth in the introductory paragraph.
 
“Noteholder Indemnitee” has the meaning set forth in Section 11.
 
“Order” as to any Person, means any order, decree, judgment, writ, injunction,
settlement agreement, requirement or determination of an arbitrator or a court
or other Governmental Authority, in each case, applicable to or binding on such
Person or any of its properties or to which such Person or any of its properties
is subject.
 
“Party” and “Parties” has the meaning set forth in the introductory paragraph.
 
“Permitted Debt” means Debt (a) existing or arising under this Note and any
refinancing thereof; (b) existing or arising under the 2010 Loan, or existing as
of the date of this Note and set forth in Schedule 1; and (c) any other Debt
that is junior in priority to the obligations under this Note; provided,
however, that any Debt having priority over the Loan and the rights granted to
the Noteholder herein shall not be “Permitted Debt.”
 
“Person” means any individual, corporation, limited liability company, trust,
joint venture, association, company, limited or general partnership,
unincorporated organization, Governmental Authority or any other entity.
 
“Recovered Amounts” has the meaning set forth in Section 12.
 
“Subsidiaries” has the meaning set forth in Section 6.2.
 
 
5

--------------------------------------------------------------------------------

 
 
2. Loan Disbursement Mechanics.
 
2.1. Commitment.  From the period commencing on the date hereof and ending on
the Maturity Date, the Noteholder shall, subject to Section 2.2, make available
to the Borrower one or more Advances in an aggregate principal amount not to
exceed Ten Million Dollars (US $10,000,000) (the “Loan”).
 
2.2. Advances.  As a condition to the disbursement of any Advance, the Borrower
shall, at least three (3) Business Days prior to the requested disbursement
date, deliver to each of the Noteholder and the Escrow Agent a written notice
(the “Borrowing Notice”) setting out (a) the amount of the Advance; (b) the
intended use of such Advance, which shall include, without limitation, each
Person who will be paid any amounts from such Advance and a description of the
services performed, or to be performed, by such Person; and (c) such other
information as the Noteholder shall require in its sole discretion.  Each
Borrowing Notice shall be deemed to restate and affirm the Borrower’s
representations and warranties in Section 6 as of the date of such Borrowing
Notice.  Following receipt of the Borrowing Notice and such other information as
the Noteholder may require in its sole discretion, the Noteholder shall make
available to the Borrower, but only through a payment in the U.S. directly to a
service provider unaffiliated with the Borrower, the amount set forth in the
notice in immediately available funds as provided in the Escrow
Agreement.  Notwithstanding anything herein to the contrary, the Noteholder and
any Affiliate thereof may, in its sole discretion, require that the Borrower
receive an Advance and disburse such Advance to service providers or other
Persons deemed important by the Noteholder for the Borrower to authorize and
make payment to.
 
3. Final Payment Date; Optional Prepayments.
 
3.1. Final Payment Date.  The aggregate unpaid principal amount of the Loan, all
accrued and unpaid interest and all other amounts payable under this Note shall
be due and payable on the Maturity Date.
 
3.2. Optional Prepayment.  The Borrower may prepay the Loan in whole or in part
at any time or from time to time without penalty or premium by paying the
principal amount to be prepaid together with accrued interest thereon to the
date of prepayment.  No prepaid amounts may be reborrowed hereunder.
 
 
6

--------------------------------------------------------------------------------

 
 
4. Interest.
 
4.1. Interest Rate.  Except as otherwise provided herein, the outstanding
principal amount of all Advances made hereunder shall bear interest at the
Applicable Rate from the date such Advance was made until the Loan is paid in
full, whether at maturity, upon acceleration, by prepayment or otherwise.
 
4.2. Default Interest.  Upon the occurrence of an Event of Default and so long
as such Event of Default continues, all amounts payable hereunder shall bear
interest at the Default Rate.  Without limiting the foregoing, if any amount
payable hereunder is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, the
outstanding principal amount of all Advances made hereunder shall bear interest
at the Default Rate from the date of such non-payment until such amount is paid
in full.
 
4.3. Interest Payment Dates.  Interest shall be payable in arrears to the
Noteholder on each Interest Payment Date.
 
4.4. Computation of Interest.  All computations of interest shall be made on the
basis of a year of 365 days and the actual number of days elapsed.  Interest
shall accrue on each Advance on the day on which such Advance is made, and shall
not accrue on any Advance for the day on which it is paid.
 
4.5. Interest Rate Limitation.  In no event will the rate of interest payable
hereunder exceed the maximum rate of interest permitted to be charged by
applicable Law, and any interest paid in excess of the permitted rate will be
refunded to the Borrower.  Such refund will be made by application of the
excessive amount of interest paid against any sums outstanding hereunder and
will be applied in such order as the Noteholder may determine.  If the excessive
amount of interest paid exceeds the sums outstanding, the portion exceeding the
sums outstanding will be refunded in cash by the Noteholder.  Any such crediting
or refunding will not cure or waive any Default by the Borrower.  The Borrower
agrees, however, that in determining whether or not any interest payable
hereunder exceeds the highest rate permitted by applicable Law, any
non-principal payment, including without limitation prepayment fees and late
charges, will be deemed to the extent permitted by Law to be an expense, fee,
premium or penalty rather than interest.
 
 
7

--------------------------------------------------------------------------------

 
 
5. Payment Mechanics.
 
5.1. Manner of Payments.  All payments of interest and principal shall be made
in United States Dollars no later than 12:00 PM ET (New York) on the date on
which such payment is due by wire transfer of immediately available funds to the
Noteholder’s account at such bank as may be designated in writing by the
Noteholder from time to time.
 
5.2. Application of Payments; Payment Dates.  Except as otherwise provided in
Section 12 with respect to Recovered Amounts, all payments made hereunder shall
be applied (a) first, to the payment of any fees or charges outstanding
hereunder, (b) second, to accrued interest, and (c) third, to the payment of the
outstanding principal amount under this Note.  Whenever any payment to be made
hereunder shall be due on a day that is not a Business Day, such payment shall
be made on the Business Day immediately following such date.
 
5.3. Evidence of Debt.  The Noteholder is authorized to record on the grid
attached hereto as Exhibit A each Advance made to the Borrower and each payment
or prepayment thereof.  The entries made by the Noteholder shall, to the extent
permitted by applicable Law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that the failure of the Noteholder to record such payments or prepayments, or
any error or inaccuracy therein, shall not in any manner affect the obligation
of the Borrower to pay or repay the Advances, accrued interest thereon or any
other amounts owed by the Borrower to the Noteholder in accordance with the
terms of this Note.
 
6. Representations and Warranties of the Borrower.  The Borrower hereby
represents warrants and covenants to the Noteholder as follows:
 
6.1. Existence; Compliance With Laws.  The Borrower is (a) a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of Nevada and has the requisite power and authority, and the legal right, to
own, lease and operate its properties and assets and to conduct its business as
it is now being conducted and (b) in compliance with all Laws and Orders.
 
 
8

--------------------------------------------------------------------------------

 
 
6.2. Organization and Conduct of Business.  (a) The Borrower is the sole owner
of various subsidiary operating entities located in China (the “Subsidiaries”),
and each such Subsidiary conducts its business in China as an WFOE (Wholly
Foreign Owned Enterprise) and is in good standing under and in full compliance
with the laws of the Unites States and China; (b) neither the Borrower nor any
of its Affiliates (including, without limitation, its management members, the
Borrower’s CEO, Bei Lu, and each Affiliate of such Persons), owns or controls,
directly or indirectly, any other business in China other than the Borrower and
the Subsidiaries; (c) neither the Borrower nor any Affiliate thereof have
disposed of any of the Borrower’s assets, or transferred sales and/or receipts
from the Borrower, and there have been no “related party transactions” by or
among the Borrower and any of its Affiliates; and (d) the Borrower’s financial
statements, filings with the U.S. Securities and Exchange Commission and other
regulatory filings with various entities in the United States and elsewhere are
accurate and complete in all aspects, and are not misleading.
 
6.3. Authorization; Execution and Delivery.  The execution, delivery and
performance by the Borrower of this Note has been duly authorized by all
necessary corporate action and will not violate any provision of any Law or
Order to which the Borrower or any Affiliate thereof is subject, or the
Borrower’s Articles of Incorporation or Bylaws, as amended, or result in the
breach of, or constitute a default under, or result in the creation of any lien,
charge or encumbrance upon any property or assets of the Borrower or its
Subsidiaries pursuant to any agreement or instrument to which they are a
party.  The Borrower has the power and authority, and the legal right, to
execute and deliver this Note and to perform its obligations hereunder.
 
6.4. Enforceability.  This Note is a valid, legal and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
 
 
9

--------------------------------------------------------------------------------

 
 
6.5. No Approvals.  No consent or authorization of, filing with, notice to or
other act by, or in respect of, any Governmental Authority or any other Person
is required in order for the Borrower to execute, deliver, or perform any of its
obligations under this Note.
 
6.6. No Litigation.  No action, suit, litigation, investigation or proceeding
of, or before, any arbitrator or Governmental Authority is pending or threatened
by or against the Borrower or any of its property or assets (a) with respect to
this Note or any prior other Promissory Note issued by the Borrower (including,
without limitation, the 2010 Note); (b) arising from or related to any
transaction of any kind with the Noteholder or any Affiliate thereof, or any of
the transactions contemplated hereby; or (c) that would be expected to
materially adversely affect the Borrower’s financial condition or the ability of
the Borrower to perform its obligations under the Note.
 
6.7. Capitalization.  Borrower represents that, as of the date hereof, the fair
market value of the Borrower, as determined in accordance with GAAP, is not less
than Ten Million Dollars (US $10,000,000).
 
6.8. Accuracy of Information.  Except as set forth in Schedule 6.7, each
representation and warranty made by the Borrower, Liaoning Creative Bellows Co.,
Ltd. and Liaoning Creative Wind Power Equipment Co., Ltd., respectively (the
“2010 Borrower Entities”) pursuant to that certain Loan Agreement dated as of
December 13, 2010, as amended (the “2010 Loan”) by and among the Noteholder and
the 2010 Borrower Entities is true and correct in all respects.
 
6.9. Observance of Prior Covenants.  Each of the 2010 Borrower Entities is in
default which is continuing with respect to its respective covenants and
obligations under, the 2010 Loan, as set forth on Schedule 6.8.
 
6.10. Priority.  There is no existing Debt or Lien that is senior in priority to
the Loan, or that creates, or is reasonably likely to create, a valid obligation
having priority over the rights granted to the Noteholder herein.
 
 
10

--------------------------------------------------------------------------------

 
 
7. Affirmative Covenants.  Until all of the Borrower’s obligations under this
Note are satisfied in full, the Borrower shall:
 
7.1. Maintenance of Existence.  (a) Preserve, renew and maintain in full force
and effect its corporate existence and (b) take all reasonable action to
maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of its business, except, in each case, where the failure to do so
would not reasonably be expected to have a Material Adverse Effect.
 
7.2. Compliance.  Comply with (a) all of the terms and provisions of its
organizational documents; (b) its obligations under its material contracts and
agreements except as stated herein and in Schedule 6.8; and (c) all Laws and
Orders applicable to it and its business, including all disclosure requirements
with respect to this Note, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect (it being understood
and agreed by the Parties that the Noteholder shall have no obligation
whatsoever to make any regulatory filings related to this Note).
 
7.3. Payment Obligations.  Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings, and reserves
in conformity with GAAP with respect thereto have been provided on its books.
 
7.4. Notice of Events of Default.  As soon as possible and in any event within
two (2) Business Days after it becomes aware that a Default or an Event of
Default has occurred, notify the Noteholder in writing of the nature and extent
of such Default or Event of Default and the action, if any, it has taken or
proposes to take with respect to such Default or Event of Default.
 
7.5. NASDAQ Listing.  Cause shares of its capital stock to be registered, listed
and traded on the NASDAQ Stock Market.
 
7.6. Recovery of Losses.  (a) Take all necessary steps to recover and recoup the
losses suffered by its creditors and shareholders, including, without
limitation, the Noteholder and/or its Affiliates, as a result of the delisting
of the Borrower from the NASDAQ Stock Market (the “NASDAQ Delisting”); and
(b) distribute and pay all Recovered Amounts as provided in Section 12.
 
 
11

--------------------------------------------------------------------------------

 
 
7.7. Use of Proceeds.  Use each Advance only for such purpose(s) as may be
approved in writing by the Noteholder, in its sole discretion, with respect to
such Advance.
 
7.8. Further Assurances.  Upon the request of the Noteholder, promptly execute
and deliver such further instruments and do or cause to be done such further
acts as may be necessary or advisable to carry out the intent and purposes of
this Note.
 
7.9. Acceptance of Calculation of Outstanding Debt by Noteholder.  In the event
that the Noteholder initiates a bankruptcy proceeding involving the Borrower,
and to the fullest extent permitted by law, agree, accept and stipulate that the
Noteholder’s calculation of the amount of outstanding principal and accrued
interest due the Noteholder under this Note or the 2010 Note, or the amount of
any other indebtedness owed by the Borrower or its Affiliates to the Noteholder,
is correct and accurate.
 
8. Negative Covenants.  Without the prior written consent of the Noteholder,
from the date hereof until all of the Borrower’s obligations under this Note are
satisfied in full, the Borrower and each Affiliate thereof shall be prohibited
from:
 
8.1. Dispositions.  Selling, leasing or otherwise disposing of their respective
assets, except in the ordinary course of business.
 
8.2. Liens.  Incurring, creating, assuming or suffering to exist any Lien on any
of Borrower’s or any its Affiliates’ property or assets, whether now owned or
hereinafter acquired except for (a) Liens for taxes not yet due or which are
being contested in good faith by appropriate proceedings; and (b) non-consensual
Liens arising by operation of Law, arising in the ordinary course of business,
and for amounts which are not overdue for a period of more than thirty (30) days
or that are being contested in good faith by appropriate proceedings.
 
8.3. Dissolution.  Dissolving, liquidating, or winding up their respective
businesses.
 
8.4. Conduct of Business.  Conducting their respective businesses other than in
their ordinary and usual course, or otherwise effecting any fundamental change
to any such business.
 
 
12

--------------------------------------------------------------------------------

 
 
8.5. Dividends.  Paying any dividend or make any other distributions of cash or
property.
 
8.6. Existence.  Merging or consolidating with another entity (except the merger
or consolidation of an Affiliate into the Borrower, in which the Borrower is the
surviving entity).
 
8.7. Capitalization.  Issuing any new stock or redeeming any existing stock.
 
8.8. Indebtedness.  Incurring, creating or assuming any Debt, other than
Permitted Debt.
 
8.9. Subsequent Delisting.  Following the date on which the Borrower’s
securities are re listed on the NASDAQ or listed on any other securities
exchange, permit the delisting of those securities from such securities
exchange.
 
8.10. SEC Filings; Restatements.  Failing to make timely filings with the SEC,
or restating any of its financial reports or related disclosures.
 
9. Events of Default.  The occurrence and continuance of any of the following
shall constitute an Event of Default hereunder:
 
9.1. Failure to Pay.  The Borrower fails to pay (a) any principal amount of the
Loan when due or (b) interest or any other amount when due and such failure
continues for two (2) days following written notice to the Borrower.
 
9.2. Breach of Representations and Warranties.  Any representation or warranty
made or deemed made by the Borrower to the Noteholder herein is incorrect in any
material respect on the date as of which such representation or warranty was
made or deemed made.
 
9.3. Breach of Covenants.  The Borrower fails to observe or perform (a) any
covenant, condition or agreement contained set forth herein and such failure
continues after the applicable grace period, if any.
 
 
13

--------------------------------------------------------------------------------

 
 
9.4. Bankruptcy.
 
(a) the Borrower commences any case, proceeding or other action (i) under any
existing or future Law relating to bankruptcy, insolvency, reorganization, or
other relief of debtors, seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts or (ii) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or the
Borrower makes a general assignment for the benefit of its creditors;
 
(b) there is commenced against the Borrower any case, proceeding or other action
of a nature referred to in Section 9.4(a) above;
 
(c) there is commenced against the Borrower any case, proceeding or other action
seeking issuance of a warrant of attachment, execution or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which has not been vacated, discharged, or stayed
or bonded pending appeal within thirty (30) days from the entry thereof;
 
(d) the Borrower takes any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in
Section 9.4(a), Section 9.4(b) or Section 9.4(c) above; or
 
(e) the Borrower is generally not, or shall be unable to, or admits in writing
its inability to, pay its Debts as they become due.
 
9.5. Judgments.  One or more judgments or decrees shall be entered against the
Borrower and all of such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within thirty (30) days from the
entry thereof, other than such judgments or decrees set forth in Schedule 9.6.
 
9.6. Restatements of Financial Statements.  The Borrower shall issue a
restatement of any financial statements filed with the SEC previously or in the
future.
 
 
14

--------------------------------------------------------------------------------

 
 
10. Remedies.  Upon the occurrence of any Event of Default and at any time
thereafter during the continuance of such Event of Default, the Noteholder may
at its option, by written notice to the Borrower (a) terminate its commitment to
make any Advances hereunder; (b) declare the entire principal amount of this
Note, together with all accrued interest thereon and all other amounts payable
hereunder, immediately due and payable; and/or (c) exercise any or all of its
rights, powers or remedies under applicable Law; provided, however that, if an
Event of Default described in Section 9.4 shall occur, the principal of and
accrued interest on the Loan shall become immediately due and payable without
any notice, declaration or other act on the part of the Noteholder.
 
11. Indemnification.  The Borrower agrees to indemnify and hold harmless the
Noteholder and its Affiliates and their respective directors, officers,
managers, members, shareholders, employees and agents (each a “Noteholder
Indemnitee”) from and against any and all losses, claims, damages, liabilities
and expenses, including, without limitation, reasonable attorney fees and
disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof (collectively, “Damages”) to which any such
Noteholder Indemnitee may become subject (a) as a result of any breach of
representation, warranty, covenant or agreement made by or to be performed on
the part of the Borrower under this Note, or (b) arising from or in connection
with any services performed by the Noteholder on behalf of or for the benefit of
the Borrower (whether in connection with this Note or otherwise), other than
such Damages incurred by a Noteholder Indemnitee solely as the result of such
Noteholder Indemnitee’s gross negligence or willful misconduct).  The Borrower
will reimburse any such Noteholder Indemnitee on demand for all such Damages as
they are incurred by such Noteholder Indemnitee.
 
12. Distribution of Recovered Amounts.  In the event that the Borrower obtains a
monetary judgment against any Person or is otherwise entitled to be paid monies
by any Person in connection with a claim made or threatened by the Borrower
against any Person in connection with or arising from the NASDAQ Delisting (such
amounts, the “Recovered Amounts”), the Borrower shall (a) cause all such amounts
to be deposited by such Person directly into the Escrow Account (and not to any
account controlled by the Borrower); and (b) notify the Noteholder that such
deposit will be or has been made to the Escrow Account; provided, however, that
the terms and conditions of any settlement, including the amount, shall be
agreeable to both the Borrower and the Noteholder; and provided further, that in
the event of a disagreement between the Borrower and the Noteholder as to any
proposed settlement of $31 million or less, the Borrower shall accept or reject
such settlement at the Noteholder’s sole discretion.  Thereafter, such recovered
amounts shall be paid or distributed from the Escrow Account as follows:
 
 
15

--------------------------------------------------------------------------------

 
 
12.1. First, to repay the principal amount of any outstanding Advances and all
accrued and unpaid interest thereon;
 
12.2. Second, to repay all the principal and interest with an outstanding unpaid
balance as of August 13, 2013 of at least RMB 68,830,000 yuan under the 2010
Loan, however the accrued interest of 2010 Loan should be at an annual interest
rate of 8.5% after August 13, 2013 until Recovered Amounts received;
 
12.3. Third, to repurchase or redeem all shares of the Borrower’s capital stock
from such investors and in such amounts as set forth on Schedule 12.3 pro rata,
at an aggregate price of $14 million, and return such purchased or redeemed
shares to the Borrower for cancellation;
 
12.4. Thereafter, as determined by the Borrower’s Board of Directors.
 
13. Miscellaneous.
 
13.1. Notice.  Unless otherwise provided, any notice required or permitted under
this Note shall be given in writing and shall be deemed effectively given as
hereinafter described (i) if given by personal delivery, then such notice shall
be deemed given upon such delivery, (ii) if given by mail, then such notice
shall be deemed given upon the receipt of such notice by the recipient and
(iii) if given by an internationally recognized overnight air courier, then such
notice shall be deemed given two (2) Business Days after delivery to such
carrier.  All notices shall be addressed to the Party to be notified at the
address below, or at such other address as such Party may designate by ten (10)
days advance written notice to the other Party:
 
 
16

--------------------------------------------------------------------------------

 
 
If to the Borrower:
 
CleanTech Innovations, Inc.
C District, Maoshan Industry Park
Tieling Economic Development Zone,
Tieling, Liaoning Province, China 112616
Attention: Bei Lu
Tel: 86-13904026412
Email: beilv2010@l63.com


With a copy to (which copy shall constitute notice):
 
William Uchimoto, Esq.
Stevens & Lee P.C.
1818 Market St., 29th Fl.
Philadelphia, PA 19103
Office: 215-751-2876
Fax: 610-371-7742
Email: wwu@stevenslee.com


If to the Noteholder:
 
NYGG (Asia), Ltd.
12th Floor Ruttonjee House
11 Duddell Street, Central,
Hong Kong
Attention: Ming Li
Tel: (86) 10-6581-4338


With a copy to (which copy shall constitute notice):
 
Holland & Knight LLP
31 West 52nd Street
New York, New York 10019
Attention: Neal Beaton, Esq.
Tel: (212) 513-3470
Fax: (212) 341-7103
 
 
17

--------------------------------------------------------------------------------

 


13.2. Expenses.  The Borrower shall reimburse the Noteholder on demand for all
out-of-pocket costs, expenses and fees (including reasonable expenses and fees
of its counsel) incurred by the Noteholder in connection with the transactions
contemplated hereby including, without limitation, the negotiation,
documentation and execution of this Note and the enforcement of the Noteholder’s
rights hereunder.
 
13.3. Governing Law.  This Note, and any claim, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Note and the transactions contemplated hereby shall be governed
by the Laws of the State of New York, without regard to choice of law principles
thereof.
 
13.4. Submission to Jurisdiction.
 
(a) The Borrower hereby irrevocably and unconditionally (i) agrees that any
legal action, suit or proceeding arising out of or relating to this Note may be
brought in the courts of the State of New York or of the United States of
America for the Southern District of New York and (ii) submits to the exclusive
jurisdiction of any such court in any such action, suit or proceeding.  Final
judgment against the Borrower in any action, suit or proceeding shall be
conclusive and may be enforced in any other jurisdiction by suit on the
judgment.
 
(b) Nothing in this Section 13.4 shall affect the right of the Noteholder to
(i) commence legal proceedings or otherwise sue the Borrower in any other court
having jurisdiction over the Borrower or (ii) serve process upon the Borrower in
any manner authorized by the Laws of any such jurisdiction.
 
13.5. Venue.  The Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Note in any court referred to in Section 13.4 and the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
 
18

--------------------------------------------------------------------------------

 
 
13.6. Waiver of Jury Trial.  THE BORROWER HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY RELATING TO THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY.
 
13.7. Counterparts; Integration; Effectiveness.  This Note and any amendments,
waivers, consents or supplements hereto may be executed in counterparts, each of
which shall constitute an original, but all taken together shall constitute a
single contract.  This Note constitutes the entire contract between the Parties
with respect to the subject matter hereof and supersedes all previous agreements
and understandings, oral or written, with respect thereto.  Delivery of an
executed counterpart of a signature page to this Note by facsimile or in
electronic (i.e., “pdf or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Note.
 
13.8. Successors and Assigns.  This Note may be assigned or transferred by the
Noteholder to any Person.  The Borrower may not assign or transfer this Note or
any of its rights hereunder without the prior written consent of the
Noteholder.  This Note shall inure to the benefit of, and be binding upon, the
Parties and their permitted assigns.
 
13.9. Waiver of Notice.  The Borrower hereby waives demand for payment,
presentment for payment, protest, notice of payment, notice of dishonor, notice
of nonpayment, notice of acceleration of maturity and diligence in taking any
action to collect sums owing hereunder.
 
13.10. USA PATRIOT Act.  The Noteholder hereby notifies the Borrower that to the
extent required pursuant to the USA PATRIOT Act, it shall obtain, verify, and
record information that identifies the Borrower, which information includes the
name of the Borrower and other information that will allow the Noteholder to
identify the Borrower in accordance with the US PATRIOT Act, and the Borrower
agrees to provide any such information as may be requested from time to time by
the Noteholder.
 
 
19

--------------------------------------------------------------------------------

 
 
13.11. Interpretation.  For purposes of this Note (a) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation”; (b) the word “or” is not exclusive; and (c) the words “herein,”
“hereof,” “hereby,” “hereto” and “hereunder” refer to this Note as a whole.  The
definitions given for any defined terms in this Note shall apply equally to both
the singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  Unless the context otherwise requires, references herein: (x) to
Schedules, Exhibits and Sections mean the Schedules, Exhibits and Sections of
this Note; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof; and (z) to
a statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder.  This
Note shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted.
 
13.12. Amendments and Waivers.  No term of this Note may be waived, modified or
amended except by an instrument in writing signed by both of the Parties.  Any
waiver of the terms hereof shall be effective only in the specific instance and
for the specific purpose given.
 
13.13. Headings.  The headings of the various Sections and subsections herein
are for reference only and shall not define, modify, expand or limit any of the
terms or provisions hereof.
 
13.14. No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising on the part of the Noteholder, of any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.
 
 
20

--------------------------------------------------------------------------------

 
 
13.15. Severability.  If any term or provision of this Note is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Note or
invalidate or render unenforceable such term or provision in any other
jurisdiction.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 
 
21

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the Parties has executed this Note as of this 17th
day of August 2013.
 

  BORROWER:           CLEANTECH INNOVATIONS, INC.          
 
By:
/s/ Bei Lu        Name: Bei Lu        Title: Chairman of the Board of Directors
      and Chief Executive Officer, acting in such       capacity and on behalf
of the holders of a       majority of the voting shares of the Borrower  

 
 
 

  NOTEHOLDER:           NYGG (ASIA), LTD.          
 
By:
/s/ Ming Li        Name: Ming Li        Title: Managing Director           

 
 
22

--------------------------------------------------------------------------------

 


SCHEDULES
 




SCHEDULE 1
 
NONE
 
[SEE SCHEDULE 6.8]
 






SCHEDULE 6.7
 
[ACCURACY OF 2010 LOAN INFORMATION]
 
[SEE SCHEDULE 6.8.]
 






SCHEDULE 6.8
 
[OBSERVANCE OF PRIOR COVENANTS]
 
The Borrower is in a continuing default on its $10 million loan from the
Noteholder on December 13, 2010.  This default has not been waived.  At July 15,
2013 the total principal and interest due was US $13,271,111 (or the equivalent
in the Chinese currency (RMB) of RMB 83,608,000 yuan).
 
The Noteholder hereby waives Section 5(G) of the 2010 Loan Agreement for the
limited and sole purpose of permitting the Loan.
 






SCHEDULE 9.6
 
[JUDGMENTS]
 
There is an outstanding default judgment by the Supreme Court of New York County
against the borrower in the amount of $450,000.  In the event that there are
efforts to enforce this judgment, the Borrower will take steps, at its own
expense, to have it vacated.
 
 
23

--------------------------------------------------------------------------------

 
 
SCHEDULE 12.3
 
[CTEK $14 MILLION REDEMPTION DETAILS]
 
Shareholders/investors
 
Shares and warrants
 
HanHua Limited
    1,046,875  
Roosen Commercial Corp.
    1,046,875  
Strong Growth Capital, Ltd
    1,046,875  
Wolf Enterprises Limited
    1,046,875  
NYGG (Asia), Ltd.
    300,000  
Witter Global Opportunities Ltd.
    105,600  
Total Shares to be Redeemed:
    4,593,100  



 
24

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
ADVANCES AND PAYMENTS ON THE LOAN
 
Date of
Advance
Amount of Advance
Amount of Principal Paid
Unpaid
Principal
Amount of
Note
Name of
Person Making the Notation
                                                                               
                                                                               
                   



 
25

--------------------------------------------------------------------------------

 